                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

Civil Action No. 18-cv-02269-MEH

WTI PARTNERS,

       Plaintiff,

v.

GREGORY AHN,
CULT OF 8, INC.,
ALCOHOL BY VOLUME, INC.,
JONATHAN WHITE, and
MATTHEW SCARLETT,

      Defendants.
______________________________________________________________________________

                       ORDER ON MOTION TO DISMISS
______________________________________________________________________________

       Before the Court is Defendants Jonathan White, Matthew Scarlett, and WJSM Enterprises,

Inc.’s [d/b/a Alcohol by Volume, Inc. (“ABV”)] Motion to Dismiss for Lack of Personal Jurisdiction

[filed November 19, 2018; ECF No. 16]. The matter is fully briefed, and the Court finds oral

argument would not materially assist the Court in its adjudication of the motion. For the reasons that

follow, the Court grants the motion to dismiss Plaintiff’s claims without prejudice.

                                         BACKGROUND

I.     Procedural History

       Plaintiff, WTI Partners (“WTI”), initiated this action on August 31, 2018, then filed the

operative Amended Complaint against Defendants Gregory Ahn (“Ahn”), Jonathan White

(“White”), Matthew Scarlett (“Scarlett”), Cult of 8, Inc. (“CO8”), and Alcohol by Volume, Inc.

(“ABV”), alleging claims for breach of contract, breach of fiduciary duty, unjust enrichment, fraud,

and civil conspiracy, and seeking a declaration as to its interests in the entity Defendants and an
accounting as to the royalties and proceeds allegedly owed to WTI, which claims to have had a

purported equity share in CO8 and/or ABV. Am. Compl., ECF No. 7.

       Scarlett, White, and ABV (collectively, the “ABV Defendants”) filed the present motion on

November 19, 2018, arguing that WTI fails to demonstrate the Court’s personal jurisdiction over

them because they are not residents of nor have any financial or other contacts with Colorado.

Further, the ABV Defendants assert that although Scarlett and White visited Colorado in 2015 to

meet with certain WTI officials, these meetings did not relate to any loans or other financial matters

concerning CO8 and/or ABV but, rather, involved discussions with WTI partner, Robert Niemeyer,

regarding the creation of a new venture and/or Scarlett’s and White’s concerns about potential

improper reporting by Ahn to WTI.

       WTI counters that the ABV Defendants’ contacts with Colorado are “actually substantial and

directly connected to this dispute.” Resp. 2. WTI contends that Scarlett and White made several

multi-day visits to Colorado to meet with WTI and discuss business operations and financial records

of the enterprise at issue here, primarily stayed overnight at Niemeyer’s residence in Boulder, and

corresponded with WTI via telephone and email while sending various company documents and

financial reports to WTI in Colorado. WTI asserts that it was during, and as a result of, these

visits/communications that it suffered the harms set forth in the operative pleading. It also argues

that the ABV Defendants’ activities were “inextricably intertwined” with those of Ahn and CO8 and,

thus, if jurisdiction is proper over the latter Defendants, it should be proper over the former.

       The ABV Defendants reply that emails among Scarlett, White, and Niemeyer in late 2015

reflect that Scarlett and White knew nothing about Ahn’s financial reporting to WTI until that point

and reported their suspicions at that time, and that the bulk of communications with WTI involved


                                                  2
the creation of a new enterprise in which Niemeyer agreed to partner with Scarlett and White. In

other words, the ABV Defendants contend that their few contacts with Colorado, particularly with

WTI, did not involve activities from which WTI claims it was harmed.

II.     Statement of Facts

        The following are factual allegations made by WTI in its Complaint and offered by the

parties for jurisdictional analysis.1

1.      WTI is a Colorado general partnership whose partners are all residents of and citizens of

Colorado. WTI provides investment funds and business counseling and makes personal connections

for other ventures throughout the United States of America.

2.      Steven Signer is currently the managing partner of WTI and Robert Niemeyer (“Niemeyer”)

is a majority partner.

3.      ABV is a Nevada corporation with its principal place of business located in Carmel,

California.

4.      Scarlett is an individual residing in and a citizen of Minnesota.

5.      White is an individual residing in and a citizen of Arizona.

6.      In 2010, at Ahn’s request, WTI provided seed funding for CO8, a seller and distributor of

wine, in return for equity ownership in CO8 and repayment of its investment with interest.

7.      Between 2010 and 2013, WTI invested $628,500.00 in CO8. ECF No. 7, ¶ 24. CO8 paid

$270,300.00 in interest on this amount, but nothing toward the principal. Id. ¶ 40.

8.      In late 2014, CO8 and WTI agreed to amend the terms of their 2010 repayment agreement

to provide for payment of royalties to WTI on Alias-branded wines sold by CO8 (the “Royalty


        1
         Unless cited, these facts are undisputed by the moving parties.

                                                  3
Terms”). Id. ¶¶ 37-39. WTI was induced to amend the agreement based on withheld sales and

revenue information about CO8's other wine brands. Id. ¶ 41.

9.     Ahn, White, and Scarlett traveled to Colorado in the second half of 2011 to meet with WTI

representatives. At that time, Ahn, Scarlett, and White were employees of Cannonball Wine

Company, and the purpose of the meeting was to discuss Cannonball’s sales team and wine

distribution. ECF No. 16-1, ¶ 3; ECF No. 21, ¶ 3.

10.    In early 2012, Scarlett and White formed ABV.

11.    At or about the same time, Scarlett and White joined with Ahn to create an enterprise

between CO8 and ABV pursuant to an Equal Interest Agreement in which each individual would

have one-third interest in the enterprise. ECF No. 30-4, ¶¶ 10-11; ECF No. 30-5, ¶¶ 24-26.

12.    Ahn, White, and Scarlett traveled to Colorado from January 30 to February 1, 2012 to meet

with Signer and Niemeyer to discuss a “new venture.” Ahn introduced White and Scarlett to Signer

as “individuals responsible for sales at CO8.” ECF No. 30-1, ¶ 6. Mr. Signer met with the same

individuals on at least one other occasion during that period to discuss WTI’s potential investment

in the new venture. Id. ¶ 7.

13.    Thereafter, ABV and CO8 operated as though they were part of one enterprise, with CO8

performing obligations of ABV and paying debts of ABV. ECF No. 30-4, ¶ 15.

14.    CO8 transferred trademarks, brands, labels, and equity to ABV for no consideration, spent

millions of dollars building and protecting ABV’s trademarks, and took out millions of dollars in

debt for the mutual, long-term benefit of the CO8/ABV enterprise. Id. ¶¶ 11, 13.

15.    Ahn, Scarlett, and White made joint decisions regarding the enterprise’s structure,

management, and ownership. Id.


                                                4
16.    White acted as CO8’s Vice President of Global Sales (ECF No. 30-6, ¶ 1), Scarlett acted as

CO8’s Vice President of Sales for the Midwest and Western United States (ECF No. 30-8, ¶ 1), and

Ahn acted as CEO of CO8 and ABV (ECF No. 30-7, ¶¶ 1, 4).

17.    As of November 2016, the documentation supporting the Equal Interest Agreement for the

CO8/ABV enterprise was not finalized and, thus, at that time, the documents supporting the entities’

corporate structures reflected that Scarlett and White were each 50% owners in ABV and Ahn was

the sole shareholder in CO8. ECF No. 30-4, ¶ 14.

18.    In or about October 2015, Scarlett and White discovered that Ahn had withheld from them

the existence of the WTI Equity Share to WTI and had otherwise provided false financial

information about CO8’s operations to WTI. ECF No. 7, ¶ 52; ECF No. 16-1, ¶ 6; ECF No. 21, ¶

5.

19.    White and Scarlett next visited Colorado during the period October 5-9, 2015 and stayed at

Niemeyer’s residence in Boulder. ECF No. 30-2, ¶ 9. The following week, on October 14, 2015,

Niemeyer emailed White and Scarlett “four attachments,” which appear to be (1) corporate expense

projections for ABV, (2) proposed annual salaries of ABV’s employees (including $120,000 each

for White, Scarlett, and Niemeyer), (3) an organization chart for ABV reflecting White, Scarlett, and

Niemeyer as “partners” and officers, and (4) the financial projections for certain wine brands. ECF

No. 39-2.

20.    White and Scarlett visited Colorado again from November 22 to December 2, 2015 and

stayed at Niemeyer’s Boulder residence. ECF No. 30-2, ¶ 9. During that period, Niemeyer emailed

Scarlett and White a “Priorities List” in which he noted activities necessary to form a company,

including licensing, office rental, bank account formation, and financing. ECF No. 39-3. Niemeyer


                                                 5
also listed a “meeting with attorney,” including discussion of “fraud/bank loan docs,” “Pinot

checkbook vs actual receivables,” and “phanton [sic] loan to Jai Ahn.” Id. Finally, Niemeyer noted

“WTI Investments” under which he stated, “met with Steve Signer on Nov 20 and Nov 18.” Id.

21.    Also during the November 2015 visit, Niemeyer emailed Scarlett and White again

memorializing their “prep for attorney.” ECF No. 39-4. Niemeyer listed several topics, including

“have a clean break from Greg [Ahn] and have him removed from all business” and “address money

that Greg has either taken from Bread and Butter or money paid for bulk wine in that brand.” Id.

22.    Two days after that visit, on December 4, 2015, Niemeyer emailed Scarlett attaching a

“checkbook” provided to him by Ahn and asking that Scarlett “spend some time looking to see if

the invoices match the checkbook entry data.” ECF No. 39-10. Scarlett forwarded Niemeyer’s

message to White that same day expressing his surprise and concern about apparent inconsistencies

between the invoices and the checkbook, and stating, “From what [Niemeyer] explained to me about

how the WTI/PN investments transpired and the emails they have, I had no idea the promises Greg

gave these guys[ ].” Id.

23.    On December 7, 2015, Scarlett emailed White and Niemeyer asking, “ABV Wine Company,

[White/Scarlett/Niemeyer] - 33.33% each?” ECF No. 39-5. White responded,

       I would say yes. I have mentioned to Robert that we might need to use him for a
       guarantee. With his Pinot investment and keeping WTI from making a 40% claim on
       all Co8 wines, we could have the potential to be reduced to 60%. Robert has
       promised me that WTI will not hold us accountable or go after the equity claim
       against us for this.

Id.

24.    White and Scarlett traveled to Colorado for the last time December 15-17, 2015. ECF No.

30-2, ¶ 9.


                                                6
25.        In addition to traveling to Colorado in late 2015, White and Scarlett “conferred with

representatives of WTI via telephone and email on a near daily basis” regarding their concerns about

Ahn’s business practices and CO8's reporting of sales information to WTI. ECF 16-1, ¶ 6; ECF No.

21, ¶ 5.

                                         LEGAL STANDARDS

           Here, the motion and briefing are supported by affidavits and materials outside of the

pleadings, and the parties have neither requested nor has the Court held a hearing on the motion;

accordingly, “the plaintiff need only make a prima facie showing that jurisdiction exists.” Wenz v.

Memery Crystal, 55 F.3d 1503, 1505 (10th Cir. 1995); see also Old Republic Ins. Co. v. Continental

Motors, Inc., 877 F.3d 895, 900 (10th Cir. 2017). “The plaintiff may make this prima facie showing

by demonstrating, via affidavit or other written materials, facts that if true would support jurisdiction

over the defendant.” OMI Holdings, Inc. v. Royal Ins. Co., 149 F.3d 1086, 1091 (10th Cir. 1998);

see also Old Republic Ins. Co., 877 F.3d at 900.

           The allegations in the complaint must be taken as true to the extent they are
           uncontroverted by the defendant’s affidavits. If the parties present conflicting
           affidavits, all factual disputes must be resolved in the plaintiff’s favor, and the
           plaintiff’s prima facie showing is sufficient notwithstanding the contrary presentation
           by the moving party. However, only the well pled facts of plaintiff’s complaint, as
           distinguished from mere conclusory allegations, must be accepted as true.

Wenz, 55 F.3d at 1505 (citations and internal quotation marks omitted). “[T]o defeat a plaintiff’s

prima facie showing of jurisdiction, a defendant must present a compelling case demonstrating that

the presence of some other considerations would render jurisdiction unreasonable.” OMI Holdings,

Inc., 149 F.3d at 1091 (citation and internal quotations omitted).

                                               ANALYSIS

           In addressing a whether a non-resident defendant could be haled into the District of Colorado

                                                     7
in a diversity action, the Tenth Circuit recently set forth the proper standards for analysis:

       “The Due Process Clause of the Fourteenth Amendment constrains a State’s
       authority to bind a nonresident defendant to a judgment of its courts.” Walden v.
       Fiore, [571 U.S. 277], 134 S. Ct. 1115, 1121, 188 L.Ed.2d 12 (2014). The law of the
       forum state and constitutional due process limitations govern personal jurisdiction
       in federal court. Intercon, Inc. v. Bell Atl. Internet Solutions, Inc., 205 F.3d 1244,
       1247 (10th Cir. 2000); see Fed. R. Civ. P. 4(k)(1)(A). Colorado’s long-arm statute,
       Colo. Rev. Stat. § 13–1–124, extends jurisdiction to the Constitution’s full extent.
       Benton [v. Cameco Corp.], 375 F.3d [1070,] 1075 [(10th Cir. 2004)]; Mr. Steak, Inc.
       v. District Court, 194 Colo. 519, 574 P.2d 95, 96 (1978) (en banc). The personal
       jurisdiction analysis here is thus a single due process inquiry. See Benton, 375 F.3d
       at 1075.

Old Republic Ins. Co., 877 F.3d at 903.

       When evaluating personal jurisdiction under the due process clause, the Tenth Circuit

conducts a two-step analysis. At the first step, the court examines “whether the non-resident

defendant has ‘minimum contacts’ with the forum state such ‘that he should reasonably anticipate

being haled into court there.’” TH Agric. & Nutrition, LLC v. Ace European Grp., Ltd., 488 F.3d

1282, 1287 (10th Cir. 2007) (citations omitted). If the defendant has sufficient contacts, the court

then asks whether “exercise of jurisdiction over the defendant offends ‘traditional notions of fair

play and substantial justice,’” that is, whether the exercise of jurisdiction is “reasonable” under the

circumstances of a given case. Id. (citations omitted). “This analysis is fact specific.” ClearOne

Commc’ns., Inc. v. Bowers, 643 F.3d 735, 763 (10th Cir. 2011) (quoting Emp’rs Mut. Cas. Co. v.

Bartile Roofs, Inc., 618 F.3d 1153, 1159 (10th Cir. 2010)).

       The “minimum contacts” test may be met pursuant to either of two ways – general

jurisdiction or specific jurisdiction. First, if a defendant has “continuous and systematic general

business contacts” with the forum state, it may be subjected to the general jurisdiction of the forum

state’s courts. Helicopteros Nacionales de Colombia v. Hall, 466 U.S. 408, 416 (1984). Second,


                                                  8
even in the absence of “continuous and systematic” contacts, a state’s courts may exercise specific

jurisdiction over a defendant that “purposefully directed” its activities at the state’s residents, if the

cause of action arises out of those activities. Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472-73

(1985); see also Benton v. Cameco Corp., 375 F.3d 1070, 1076 (10th Cir. 2004) (“A defendant’s

contacts are sufficient if the defendant purposefully directed its activities at residents of the forum,

and the plaintiff’s claim arises out of or results from actions by the defendant himself that create a

substantial connection with the forum state.”) (internal quotation marks and citation omitted).

        In addition to examining the defendant’s minimum contacts with Colorado, the Court must

analyze whether the exercise of personal jurisdiction offends “traditional notions of fair play and

substantial justice” in this case. ClearOne Commc’ns., Inc., 643 F.3d at 764. This inquiry requires

a determination of whether personal jurisdiction over a defendant with minimum contacts is

reasonable in light of the circumstances surrounding the case. Id. In assessing reasonableness, a

court considers: (1) the burden on the defendant, (2) the forum state’s interest in resolving the

dispute, (3) the plaintiff’s interest in receiving convenient and effective relief, (4) the interstate

judicial system’s interest in obtaining the most efficient resolution of controversies, and (5) the

shared interest of the several states in furthering fundamental substantive social policies. Id.

        In this case, WTI contends that the Court has personal jurisdiction over not only the ABV

Defendants individually, but also the ABV/CO8 enterprise from which their injuries arose.

I.      Minimum Contacts

        Here, WTI asserts this Court’s specific (as opposed to general) personal jurisdiction over

Scarlett, White, and ABV.

        “Under the specific-jurisdiction requirement, a plaintiff satisfies the minimum-contacts


                                                    9
standard by showing that (1) the defendant has purposefully availed itself of the privilege of

conducting activities or consummating a transaction in the forum state, and (2) the litigation results

from the alleged injuries that arise out of or relate to those activities.” Bartile Roofs, Inc., 618 F.3d

at 1160. “Specific jurisdiction is confined to adjudication of issues deriving from, or connected

with, the very controversy that establishes jurisdiction.” Goodyear Dunlop Tires Ops., S.A. v.

Brown, 564 U.S. 915 , 919 (2011) (citation and internal quotation marks omitted).

        The Supreme Court has articulated the criteria for establishing specific jurisdiction as

follows: “The inquiry whether a forum State may assert specific jurisdiction over a nonresident

defendant ‘focuses on the relationship among the defendant, the forum, and the litigation.’” Walden

v. Fiore, 571 U.S. 277, 283-84 (2014) (quoting Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 775

(1984)). The “defendant’s suit-related conduct must create a substantial connection with the forum

state,” and “the relationship must arise out of contacts that the defendant himself creates with the

forum State”... with the “minimum contacts analysis look[ing] to the defendant’s contacts with the

forum State itself, not the defendant’s contacts with persons who reside there.” Id. at 284 (citing

Burger King, 471 U.S. at 475 and Int’l Shoe Co. v. State of Wa., 326 U.S. 310, 319 (1945)). The

“plaintiff cannot be the only link between the defendant and the forum. Rather, it is the defendant’s

conduct that must form the necessary connections with the forum State” to support the basis for

specific jurisdiction. Id. at 285 (citing Burger King, 471 U.S. at 478).

        A.      Did the ABV Defendants Purposefully Direct Activities at Colorado’s Residents?

        To establish purposeful direction, a plaintiff must demonstrate more than mere foreseeability

of causing injury in another state. Old Republic Ins. Co., 877 F.3d at 905 (citing Burger King, 471

U.S. at at 474). The plaintiff’s demonstration will succeed “where the defendant deliberately has


                                                   10
engaged in significant activities within a State, ... he manifestly has availed himself of the privilege

of conducting business there.” Id.

        In cases involving contractual contacts between the defendant and forum state residents, the

purposeful direction analysis often looks to “the out-of-state defendant’s ‘continuing relationships

and obligations with citizens of [the forum state].’” Id. The Supreme Court “ha[s] upheld the

assertion of jurisdiction over defendants who have purposefully ‘reached out beyond’ their State and

into another by, for example, entering a contractual relationship that ‘envisioned continuing and

wide-reaching contacts’ in the forum State.” Id. (quoting Walden, 571 U.S. at 285). “[A]

defendant’s relationship with a plaintiff or third party, standing alone, is an insufficient basis for

jurisdiction.” Id. Instead, courts must evaluate the parties’ “prior negotiations and contemplated

future consequences, along with the terms of the contract and the parties’ actual course of dealing

. . . in determining whether the defendant purposefully established minimum contacts within the

forum.” Id. (quoting Burger King, 471 U.S. at 479). “An out-of-state defendant’s solicitations of

or direct communications with forum state residents also provide “some evidence” suggesting

purposeful direction.” Id. (citing Pro Axess, Inc. v. Orlux Distribution, Inc., 428 F.3d 1270, 1277

(10th Cir. 2005)).

        For cases involving torts, the Tenth Circuit has recognized that purposeful direction may be

established “when an out-of-state defendant’s intentional conduct targets and has substantial harmful

effects in the forum state.” Id. at 907. The “harmful effects” test requires a showing of three

elements: “(a) an intentional action ... , that was (b) expressly aimed at the forum state ..., with (c)

knowledge that the brunt of the injury would be felt in the forum state.” Id. (quoting Dudnikov v.

Chalk & Vermilion Fine Arts, Inc., 514 F.3d 1063, 1072 (10th Cir. 2008)).


                                                  11
       It is unclear from the facts presented whether there were one or two meetings in 2011/2012

among Signer, Niemeyer, Ahn, White, and Scarlett, but construing any factual dispute in the light

most favorable to WTI, White and Scarlett attended at least one meeting in Colorado during that

time frame to discuss WTI’s funding of the CO8/ABV enterprise. ECF No. 30-1, ¶ 6, ECF No. 30-1,

¶ 6. Even taking this allegation as true and assuming WTI’s injuries arose (in part) out of the

meeting, the Court finds this single meeting, itself, to be insufficient to find that ABV, White, and

Scarlett each purposefully directed their activities at Colorado. See Ruggieri v. General Well Serv.,

Inc., 535 F. Supp. 525, 532 (D. Colo. 1982) (“[e]ven if a defendant enters the forum state to discuss

with the defendant some of the details of operating the contract, this contact alone is not sufficient

for personal jurisdiction.”). There is no indication that the meeting resulted in the establishment of

a contract or other relationship between WTI and the ABV Defendants, and no party alleges that

there were additional meetings, communications, or other activities by these parties arising from the

2012 meeting. Benton v. Cameco Corp., 375 F.3d 1070, 1078 (10th Cir. 2004) (“Over the course

of Cameco's negotiations with Mr. Benton, Cameco established several minor contacts with the state

of Colorado. Although none of these contacts individually could support a finding of minimum

contacts, we find that in the aggregate, Cameco's ‘conduct and connection with the forum State

[were] such that he should reasonably anticipate being haled into court there.’”).

       Moreover, WTI’s allegations do not establish that ABV, Scarlett, or White engaged in

conduct intended to harm WTI at or arising from the 2012 meeting. The facts presented demonstrate

that WTI and Ahn entered into the subject loan agreements in 2010 and 2014 (ECF No. 7, ¶¶ 17, 37-

38), and that “Ahn did not inform WTI that he, Scarlett, and White had entered into the Equal

Interest Agreement, which excluded the WTI Equity Share” (id. ¶ 33). Although WTI alleges that


                                                 12
“Ahn disclosed to Scarlett and White the WTI Equity Share after they had entered into the Equal

Interest Agreement” (id. ¶ 32 (emphasis added)), the allegation does not specify when the disclosure

was made and the Amended Complaint further alleges that “[i]n or around October 2015, Scarlett

and White discovered that Ahn had withheld from them the existence of the WTI Equity Share to

WTI” (id. ¶ 52). These allegations are insufficient to demonstrate “harmful effects” (for a personal

jurisdiction analysis) from Scarlett’s and White’s participation in the 2012 meeting.

        WTI points to subsequent meetings and communications it had with the ABV Defendants

in 2015 to demonstrate purposeful direction. However, even if these activities were purposefully

directed at Colorado, the Court finds WTI’s injuries did not arise out of the activities.

        B.      Did WTI’s Injuries Arise out of the ABV Defendants’ Forum-Related Activities?

        The second element a plaintiff must prove to demonstrate specific jurisdiction is that its

injuries “ar[o]se out of’ [the] defendant’s forum-related activities.” Anzures v. Flagship Rest. Grp.,

819 F.3d 1277, 1280 (10th Cir. 2016) (quoting Dudnikov, 514 F.3d at 1071); see also Bartile Roofs,

Inc., 618 F.3d at 1160 (a plaintiff must show “the litigation results from the alleged injuries that arise

out of or relate to those activities.” ).

        The ABV Defendants successfully rebut WTI’s contention that the meetings and

communications in late 2015 among Scarlett, White, Niemeyer, and Signer caused or were related

to WTI’s claims in this case. WTI alleges it was harmed when “Defendants withheld sales and

revenue information about CO8’s other wine brands from WTI, thereby inducing WTI to amend the

Debt Repayment Terms” in 2014. ECF No. 7, ¶ 41. Both Signer and Niemeyer attest generally that

“during several of [the 2015] visits, [we] met with Mr. White and Mr. Scarlett to discuss business

matters between WTI and CO8/ABV and the financial records and business operations of


                                                   13
CO8/ABV.” ECF No. 30-1, ¶ 9; ECF No. 30-2, ¶ 9.

       However, the facts presented, including those alleged by WTI, demonstrate that until, at the

earliest, October 2015, Scarlett and White were unaware of WTI’s equity interest and any

“misrepresentations” Ahn made to WTI to induce it to invest in the initial seed funding for CO8 in

2010 and enter into the Royalty Terms agreement in 2014. Rather, the evidence here, including

email communications among Scarlett, White, and Niemeyer, shows that in late 2015, Scarlett and

White reported their suspicions about Ahn “under-reporting sales” to WTI, then proceeded to work

with Niemeyer to disengage from Ahn and form a new enterprise. WTI points to no non-conclusory

allegations or evidence concerning its late 2015 meetings and communications with Scarlett and

White, in which Scarlett and White sought to assist WTI against Ahn, to demonstrate a factual

dispute as to whether WTI’s harms arose from such activities. See Wenz, 55 F.3d at 1505 (“only the

well pled facts of plaintiff’s complaint, as distinguished from mere conclusory allegations, must be

accepted as true”); see also Anzures, 819 F.3d at 1282 (because the defendant’s sales ties to

Colorado were not the subject matter of the plaintiff’s claims, “they ha[d] no place in the

jurisdictional calculus”). Accordingly, the Court finds WTI has failed to demonstrate specific

jurisdiction over Scarlett, White, and ABV based on the late 2015 activities.

       C.      Are WTI’s Allegations Sufficient to Demonstrate a Single Enterprise over Which the
               Court has Personal Jurisdiction?

       While WTI’s allegations and declarations raise no factual disputes as to whether this Court

has personal jurisdiction over ABV, Scarlett, and White individually, the allegations and the

materials presented demonstrate a factual dispute over whether ABV and CO8 acted as a single

enterprise from its inception in 2012 for which Scarlett, White, and Ahn were officers who formed

the enterprise under an Equal Interest Agreement at the exclusion of the equity interest WTI had in

                                                14
CO8. Wenz, 55 F.3d at 1505 (“all factual disputes must be resolved in the plaintiff’s favor”). WTI

alleges that Ahn, Scarlett, and White “conspired” under the CO8/ABV enterprise to harm Plaintiff

by

       refusing to make payments under the Royalty Terms to Plaintiff, denying WTI’s
       Equity Share in CO8, misappropriating CO8 and ABV funds for other investments
       and seizing the benefits of those investments for themselves, refusing to honor their
       agreement to repay the principal amount of Plaintiff’s investments in CO8 under the
       Debt Repayment Terms, refusing to honor their agreement to pay 18% interest on the
       outstanding principal amount of Plaintiff’s investments in CO8 under the Debt
       Repayment Terms, transferring assets from CO8 to ABV without consideration,
       selling assets of CO8 and ABV including the sale of the Bread & Butter brand, and
       seizing the benefits received from sales of assets of CO8 and ABV including the sale
       of the Bread & Butter brand.

ECF No. 7, ¶ 121. Ahn does not challenge this Court’s personal jurisdiction over him; thus, WTI

argues that the Court has personal jurisdiction over Ahn’s co-conspirators, Scarlett and White.

       The Tenth Circuit has recognized that “[t]he existence of a conspiracy and acts of a

co-conspirator within the forum may, in some cases, subject another co-conspirator to the forum’s

jurisdiction.” Hart v. Salois, 605 F. App'x 694, 699 (10th Cir. 2015) (emphasis added) (quoting

Melea, Ltd. v. Jawar SA, 511 F.3d 1060, 1069 (10th Cir. 2007)). However, “for personal jurisdiction

based on a conspiracy theory to exist, the plaintiff must offer more than bare allegations that a

conspiracy existed, and must allege facts that would support a prima facie showing of a conspiracy.”

Id. The Tenth Circuit has also “cautioned that ‘to hold that one co-conspirator’s presence in the

forum creates jurisdiction over other co-conspirators threatens to confuse the standards applicable

to personal jurisdiction and those applicable to liability.’” Id. at 700 (emphasis added) (quoting

Melea, 511 F.3d at 1070). Consequently, “in addition to pleading a prima facie conspiracy, due

process requires that a defendant also have minimum contacts with the forum.” Id. “[A]

co-conspirator’s presence within the forum might reasonably create the ‘minimum contacts' with the

                                                15
forum necessary to exercise jurisdiction over another co-conspirator if the conspiracy is directed

towards the forum, or substantial steps in furtherance of the conspiracy are taken in the forum.” Id.

(emphasis added).

       Importantly, in both Melea and Hart, the Tenth Circuit addressed conspiracy theories

supporting personal jurisdiction arguments in which at least one co-conspirator resided or was

present in the forum state. Melea, 511 F.3d at 1064 (purported co-conspirator of defendant was

attorney who resided and conducted business in Colorado from which the litigation arose); Hart, 605

F. App’x at 697 (purported co-conspirator of defendant resided in Utah, the forum state). The same

is true for the case cited by WTI, Nat’l Union Fire Ins. Co. of Pittsburgh v. Kozeny, 19 F. App’x 815

(10th Cir. 2001), in which the plaintiffs alleged a conspiracy among an individual and three entity

defendants; the individual owned a $27 million home in Aspen, Colorado, and two entity defendants

owned title to or managed the property. Id. at 816. A fourth non-resident defendant challenged the

court’s personal jurisdiction to enter a preliminary injunction against it, but the Tenth Circuit

concluded that the “plaintiffs in the present case have shown a ‘reasonable probability’ that they will

prevail on the issue of personal jurisdiction when its action is tried on the merits.” Id. at 822.

       All of these cases stand for the proposition that a conspiracy theory in support of personal

jurisdiction is cognizable in the Tenth Circuit so long as one co-conspirator resides or is present in

the forum state. See Hart, 605 F. App’x at 700 (“[A] co-conspirator’s presence within the forum

might reasonably create the ‘minimum contacts' with the forum necessary to exercise jurisdiction

over another co-conspirator if the conspiracy is directed towards the forum, or substantial steps in

furtherance of the conspiracy are taken in the forum.”) (emphasis added). It is undisputed in this

case that none of the Defendants are residents of or present in Colorado. Accordingly, the Court


                                                  16
must conclude that application of the conspiracy theory in this case would be improper to determine

personal jurisdiction.2

II.     Fair Play and Substantial Justice

        Because I conclude that defendants do not have the minimum contacts necessary to support

the exercise of specific jurisdiction over them in Colorado, I need not proceed to determine whether

the exercise of personal jurisdiction over them would “offend traditional notions of fair play and

substantial justice.” Anzures, 819 F.3d at 1282 (citation omitted).

III.    Transfer of Venue

        As the Court has determined it may not exercise personal jurisdiction over the ABV

Defendants, the next step is to consider whether to transfer the case prior to dismissal pursuant to

28 U.S.C. § 1631. Trujillo v. Williams, 465 F.3d 1210, 1222-23 (10th Cir. 2006); Arocho v. Nafziger,

367 F. App’x 942, 951 n.10 (10th Cir. 2010) (dismissal of an action for lack of personal jurisdiction

“without an evaluation of whether justice warranted, rather, a transfer under 28 U.S.C. § 1631 would

require a remand for consideration of that alternative.”). Section 1631 directs that when a court

“finds that there is want of jurisdiction, the court shall, if it is in the interest of justice, transfer [the]

action” to any other court in which the action could have been brought at the time it was filed or

noticed. The Tenth Circuit has interpreted Section 1631 to grant district courts “discretion in

making a decision to transfer an action or instead to dismiss the action without prejudice.” Trujillo,

465 F.3d at 1222–23 (citing United States v. Botefuhr, 309 F.3d 1263, 1274 n.8 (10th Cir. 2002)).


        2
         Even if the Court were able to apply the conspiracy theory, any finding in favor of personal
jurisdiction would be limited to activities taken by Scarlett and White after they became aware of
WTI’s equity interest in the enterprise in late 2015. See Walker v. Van Laningham, 148 P.3d 391,
396 (Colo. App. 2006) (a meeting of the minds on the object or course of action is an element
necessary to establish a civil conspiracy in Colorado).

                                                      17
When deciding whether to transfer or dismiss an action, the Court should consider the following

factors: (1) whether “the new action would be time barred”; (2) whether “the claims are likely to

have merit”; and (3) whether “the original action was filed in good faith rather than filed after

plaintiff either realized or should have realized that the forum in which he or she filed was

improper.” Id. at 1223 n.16 (citations and internal quotations omitted).

       Here, the Court finds that, under the circumstances of this case in which the CO8 Defendants

have requested transfer to the Northern District of California, the ABV Defendants have joined in

the request to transfer in the alternative to dismissal, and WTI strongly opposes such request, the

Court in its discretion will deny transfer of the case. While a cursory consideration of the Trujillo

factors demonstrates transfer may be appropriate, the Court concludes that justice requires WTI be

provided the opportunity to decide whether to re-file its complaint against the ABV Defendants in

California (or in the states in which these Defendants reside).

                                         CONCLUSION

       It is undisputed that the Court has no general personal jurisdiction over the ABV Defendants

and WTI has not met its burden of demonstrating this Court’s specific personal jurisdiction over the

ABV Defendants. Accordingly, Defendants Jonathan White, Matthew Scarlett, and WJSM

Enterprises, Inc.’s [d/b/a/Alcohol By Volume (“ABV”)] Motion to Dismiss for Lack of Personal

Jurisdiction [filed November 19, 2019; ECF No. 16] is granted. WTI’s claims against White,

Scarlett and ABV are dismissed without prejudice pursuant to Fed. R. Civ. P. 12(b)(2).

       DATED this 22nd day of March, 2019, at Denver, Colorado.

                                                      BY THE COURT:




                                                 18
     Michael E. Hegarty
     United States Magistrate Judge




19
